SPEER, Justice.
This controversy grows out of an application to this court for a temporary restraining order by S. D. Shannon and wife, Marie Shannon, whom, for convenience, we shall refer to as appellants, against Tarrant County, Texas, Emmett Moore, as County Judge and Chairman of the Commissioners’ Court of Tarrant County, Texas, and Bill Merritt, Frank Estill, Earl Mitchell and Joe Thannisch, as County Commissioners of Tarrant County, Texas, and, for convenience, will be herein referred to as appellees.
The grounds upon which appellants sought the restraining order were alleged to be, substantially, as follows: That appellants were the owners of a tract of 9.85 acres of land in Tarrant County, Texas, described in the petition and unnecessary to be repeated here; that on August 24, 1936, they filed their petition in the 96th District Court of Tarrant County, Texas, for a temporary restraining order to prevent appellees entering their’ property and going forward with the construction of a road thereon which was alleged to be threatened by appellees under a purported condemnation proceeding.
A .cópy of appellants’ petition for injunc-tive relief before the 96th District Court of Tarrant County is attached to their petition before this court and from it we find the alleged grounds for injunction in the lower court were: That appellees had attempted to condemn the .property of appellants for the purpose of constructing a proposed road and that the acts of appel-lees in the purported condemnation proceedings were not in accordance with the law applicable to such cases and that they had not in any manner met the conditions provided by law to entitle them to take possession of appellants’ property as they were threatening to do; that there was no necessity for the construction of the proposed road; that it would be a useless expenditure of the money of taxpayers of Tarrant County, Texas; that there were no available funds belonging to said county with which such road could be constructed and that it was an abuse of discretion upon the part'of the Commissioners’ Court of Tarrant County to so build the same; other allegations were made along the lines last pointed out which we consider unnecessary to further mention here, but sufficient allegations were made to warrant the 96th District Court to restrain appellees, if it had jurisdiction in the matter.
The petition of appellants came on for hearing at a date set by the court, and the appellees appeared and replied with what they termed a plea to the jurisdiction of the 96th District Court, alleging the controversy grew out of the proposed building of the road across appellants’ land, mentioned in their petition, but that the Commissioners’ Court of Tarrant County had at that time pending in the County Court at Law No. 1, Tarrant County, Texas, -condemnation proceedings therefor, and that, that court having assumed jurisdiction of said controversy, with full authority to do so, the 96th District Court of Tarrant County was without jurisdictional power to interfere with same. Allegations were made that the Commissioners’ Court of Tarrant County had made an effort to agree with appellants upon the value of the lands to be taken and as to damages, if any, to the residue of appellants’ land and, having failed to agree thereto, had entered its order on the 6th day of January, 1936; that it was necessary to acquire said land for the construction of the road and directing that con*966demnation proceedings be entered for its acquisition; that on January 7, 1936, Tarrant County presented its petition to the judge of the County Court at Law No. 1, Tarrant County, Texas, asking that said judge appoint special commissioners to make an award to appellants for the value of the land to be taken and for damages, if any. That condemnation proceedings were then instituted under the general statutes on the subject of eminent domain, as set forth in Revised Civil Statutes 1925, and amendments thereto (Vernon’s Ann.Civ.St. arts. 3264-3271), and also acting under section 12, c. 16, p. 41, Acts of the Regular Session of the 44th Legislature, 1935 (Vernon’s Ann.Civ. St. art. 6716 note).
Appellees further alleged in their plea to the jurisdiction of the 96th District Court that special commissioners were duly appointed, took oath of office, set a time for hearing, notified appellants of the time and place, heard their demands, set an award and made return of. their acts to the judge of said County Court at Law No. 1, Tarrant County, Texas; that the award was unacceptable to appellants; that the amount of the award was paid into the hands of the county clerk of Tarrant County; that the condemnation proceedings were pending in said County Court at Law No. 1, Tarrant County, Texas, when appellants’ application for the restraining order was requested of the said 96th District Court, and that the said County Court at Law No. 1, Tarrant County, Texas, had properly assumed jurisdiction of said controversy, and that said 96th District Court was without jurisdiction to grant the relief prayed for.
A hearing was had in the District Court and testimony offered, at the conclusion of which hearing the court held it was without jurisdiction and entered its order to that effect. The appellants excepted to the action of the court and gave notice of appeal.
On the 17th day of September, 1936, appellants presented their petition to this court for a restraining order against ap-pellees, pending said appeal, for the purpose of keeping the property in status quo, alleging the material parts of the proceedings theretofore had and renewing their claim that the condemnation proceedings in the County Court at Law No. 1, Tar-rant County, Texas, were void and that the said court had no jurisdiction in the premises. This court issued its restraining order as prayed for and the appellees, upon a day set by the court for hearing, have filed their motion to dissolve the restraining order issued by this court.
The parties, while orally submitting this caitse, agreed that this court should determine whether or not the 96th District Court of Tarrant County had jurisdiction of the subject matter involved in this case, and if the injunction prayed for should have been granted by that court. From a determination of this question we may know whether or not our restraining order should be dissolved.
The issue thus made for our determination is whether, under the pleadings and facts shown, the 96th District Court of Tarrant County, Texas, had jurisdiction to issue its restraining order and enjoin appellees from going upon and taking possession of the lands of appellants for the purposes and under the conditions which they claimed the right to act.
There can be no question but that Tarrant County has the right of eminent domain in matters such as are involved in the case before us. It is equally true that under Rev.Civ.Statutes arts. 1970 — 62 and 1970 — 45, County Court at Law No. 1, Tarrant County, Texas, has jurisdiction in proper actions for condemnation in Tarrant County subject to the limitations provided by law common to the county courts throughout- the State.
It is contended by appellants that appel-lees would have to proceed under the provisions of title 116, chapter 2 (articles 6702-6716, Rev.Civ.Statutes, as amended [Vernon’s Ann.Civ.St. arts. 6702-6716]), in order to legally condemn their property for road purposes and to confer jurisdiction upon County Court at Law No. 1, Tarrant County, Texas, for that purpose. Appellees claim their remedy is not limited to the provisions of the title and articles of the statutes last above mentioned, but that they had the option to proceed under the provisions of title 52 (articles 3264-3271, Rev.Civ.Statutes, as amended [Vernon’s Ann.Civ.St. arts. 3264 -3271]), or even under provisions of section 12, c. 16, p. 41, of the Acts of the Regular Session of the 44th Legislature, 1935 (Vernon’s Ann.Civ.St. art. 6716 note).
Appellees made no pretension that they have proceeded in the matter of condemning appellants’ land under the provisions *967of title 116, chapter 2 (articles 6702-6716, Rev.Civ.Statutes, as amended [Vernon’s Ann.Civ.St. arts. 6702-6716]), but that they have followed the provisions of title 52, articles 3264-3271, Rev.Civ.Statutes (as amended [Vernon’s Ann.Civ.St. arts. 3264-3271]) as well as also the provisions of chapter 16, p. 41, Acts of the Regular Session of the 44th Legislature, 1935 (Vernon’s Ann.Civ.St. art. 6716 note), and that by so doing the County Court at Law No. 1, Tarrant County, Texas, acquired jurisdiction and therefore the 96th District Court was without power to interfere by enjoining its acts.
We shall first observe the provisions of title 116, chapter 2, embracing articles 6702-6716, Rev.Civ.Statutes, under the heading of “Establishment of County Roads,” and title 52, embracing articles 3264-3271, Rev.Civ.Statutes, under the heading of “Eminent Domain.” All parties to this case concede, as they must, that counties of this State have the right of eminent domain and may by proper proceedings take and apply the lands of an individual to those public purposes enumerated by law.
For many years prior to the codification of our present Revised Civil Statutes of 1925, the provisions now contained in title 116, chapter 2, constituted our guide and standard of procedure for laying out public roads in the respective counties. These provisions were as they are now under articles 6703-6710, inclusive, generally known as the jury of view system, and by the terms of the last mentioned article an appeal could be taken from the award of the jury of view to the county court, but such appeal should not prevent the opening of the road but to determine the amount of damages only. It is conceded by appellees that they did not proceed in the case at bar under title 116, chapter 2, and that in such cases, because of the limited purposes of the appeal provided for, the District Court, with its appellate and supervisory powers over the Commissioners’ Court, would have jurisdiction to restrain and enjoin the Commissioners’ Court in certain instances, and for some of the reasons raised by appellants in this case. But appellees earnestly insist that by title 52 (article 3264 et seq.) the county had the right to condemn appellants’ lands for road purposes and that an appeal under such procedure was not limited to the matter of damages as under title 116, chapter 2, but on appeal all pertinent matters could be considered by the court. This being true, it is argued that the County Court at Law No. 1, Tarrant County, had full and complete jurisdiction in the premises and the 96th District Court had no power to interfere with it.
Rev.Civ.Statutes, art. 3264a, under title 52, which appellees claim confers the right of condemnation of appellants’ lands for public road purposes, reads as follows:
“The right of Eminent Domain is hereby conferred upon counties of the State of Texas for the purpose of condemning and acquiring land, right of way or easement in land, private or public, except property used for cemetery purposes, where said land, right of way or easement is necessary in the construction of jails, courthouses, hospitals, delinquent and dependent schools, poor farms, libraries or for other public purposes, where such purpose is now or may hereafter be authorized by the Constitution or Statutes of this State.
“All such condemnation proceedings shall be instituted under the direction of the commissioners’ court, and in the name of the county, and the assessing of damages shall be in conformity to the Statutes of the State of Texas for condemning and acquiring right of way by railroads. That no appeal from the finding and assessment of damages by the commissioners appointed for that purpose shall have the effect of causing the suspension of work by the county in connection with which the land, right of way, easement, etc., is sought to be acquired. In case of appeal, counties shall not be required to give bond, nor shall they be required to give bond for costs.”
It is contended by appellees that by the provisions of the above article it was intended to confer power of condemnation on counties for public road purposes as evidenced by the wording of the statute, for the reason it uses the term “right of way,” which expression could hardly be applied to building sites, and for the further reason the right is extended to counties where land is sought for other public purposes, and that public roads and highways are clearly within that class.
So far as we have been able to find, the precise question of whether or not title 52 (article 3264 et seq.) confers the power *968upon counties to condemn privately owned lands for public road purposes has never been before the Courts of Civil Appeals in but two instances, they being the cases of O’Keefe v. Hudspeth County et al. (Tex.Civ.App.) 25 S.W.(2d) 625, 626, and Tod v. Massey et al. (Tex.Civ.App.) 30 S.W.(2d) 532, 534. In each of these cases the question was decided adversely to the, contention of appellees.
In the O’Keefe v. Hudspeth County Case, O’Keefe had asked for injunctive relief at the hands of the District Court as against a condemnation proceeding by the Commissioners’ Court of his lands for road purposes. It is disclosed the condemnation was sought, as in the case at bar, under title 52, art. 3264 et seq., and it was alleged the proceedings were void. The opinion quotes the bill under which article 3264a was enacted, including the caption and emergency clause. The caption, in part, reads:
“An Act conferring upon counties the right of eminent domain, where land, right of way or easements are necessary to be secured for the construction of jails, * * * and providing for the institution of such proceedings in the name of the county,” etc. Acts 1925, c. 116.
The emergency clause to the bill reads:
“The fact that counties, except for road purposes, have not the right of Eminent Domain, and cannot institute proceedings to acquire land necessary to erect buildings and for other public purposes, and that it is essential in many counties that they have this right in order to proceed with public improvements, creates an emergency and an imperative public necessity,” etc. Section 2.
The court further says: “It is the contention of the appellees that under this act Hudspeth county was authorized to condemn for road purposes the specific tracts of land described in its condemnation petition in the manner and form prescribed by title 52, R.S. Upon this assumption ap-pellees seek to sustain the validity of the condemnation proceedings under which they are undertaking to appropriate the land for public road purposes.
“In our opinion the act quoted [article 3264a] has no application in condemnation proceedings by counties for county road purposes, and upon its face it so discloses. In this view we are fortified,by the fact that the act was passed at the same legislative session which adopted the Revised Statutes of 1925. Chapter 2, title 116, art. 6702 et seq., R.S., regulates the laying out and establishment of county public roads and condemnation proceedings incident thereto. The act relied upon by appellees having been adopted at the same session of the Legislature which adopted the 1925 Revised Statutes, the two laws are to be construed together as if in one act, and effect given to both, if it can be done- by reasonably fair construction. Southern Pac. Co. v. Sorey, 104 Tex. 476, 140 S.W. 334; McGrady v. Terrell, 98 Tex. 427, 84 S.W. 641. There is no repugnancy or even inconsistency between the act invoked by appellees and chapter 2 of title 116, R.S.
“We are therefore of the opinion that, when a county in its own right, as it undertook to act in the present instance, desires to lay out and establish a county road and to condemn land necessary for such purpose, it must proceed in accordance with chapter 2, tit. 116, R.S.”
The court in the same opinion holds the procedure under chapter 2, title 116, is radically different from that provided under title 52, and that for the reasons given the attempted condemnation proceedings were void and the injunctive relief sought by appellant should have been granted, citing Vogt v. Bexar County, 5 Tex.Civ.App. 272, 23 S.W. 1044; Benat v. Dallas County (Tex.Civ.App.) 266 S.W. 539.
In the Tod v. Massey Case, supra, the identical question under consideration here was before the court. Tod sought injunc-tive relief at the hands of the district court against the condemnation of his property by the county for road purposes, alleging the requisites of title 116, ch. 2, Rev.Statutes, providing for notice of condemnation, had not been met by the county and that its proposed condemnation proceedings were void. The county, through its officials, challenged the jurisdiction of the district court to issue its in-junctive relief, since the county court had assumed complete jurisdiction of the cause for all purposes. While the opinion does not specifically state under which title of the Revised Statutes the county sought to condemn appellant’s property, the procedure shown to have been followed clearly indicates it was had under title 52, as was done in the case at bar. The court reasoned on the point in this language:
*969“There are in our Statutes two titles under which provision is made for condemning and talcing private property for public use. The first is ‘Title 52/ under the head of ‘Eminent Domain’ (articles 3264-3271), and the other is ‘Title 116, Chapter 2/ under the head of ‘Establishment of County Roads’ (articles 6702-6716). The first, we think, clearly provides the method and procedure to be followed in the condemnation and taking of private property for purposes of public use, other than for public roads, such as right of way or easement where such right of way or easement is necessary in construction of jails, courthouses, hospitals, etc., and other public purposes, as distinguished from public road purposes. And the second makes provision for the establishment and laying out of public roads and provides the method and procedure for condemning and taking private property for such purposes. It is there provided that petitions for the laying out and opening of public roads shall be presented to the commissioners’ court, and that such laying out and opening shall be by such court. All procedure looking to the opening of public roads is to be conducted through or under the orders of such court. * * *
“It being clear that the proceedings instituted to take appellant’s land were to take it for road purposes and not for any of the purposes named under title 52, supra, the proceedings must, if successful, be instituted and prosecuted under the provisions of title 116, c. 2, Revised Civil Statutes of 1925, and not under the provisions of title 52, supra.
“All proceedings to condemn and take land for public roads under the provisions of title 52 are void, and any attempt to do so may be enjoined by the district court.”
Under the heading of Eminent Domain, Texas Jurisprudence, vol. 16, pp. 593, 594 and 595, discusses the trend of decisions in matters of condemnation, drawing the distinction between the procedure to be followed in acquiring lands for public roads and lauds for other public purposes covered by statutes, and at section 27, pp. 594, 595, says: “Accordingly, when a county not acting under a special road law seeks in its own right to condemn land for road purposes, it must proceed in accordance with the provisions of this special enactment; and proceedings under the provisions of title 52, Rev.Statutes, relating to eminent domain for other purposes, are void, and confer no rights upon it and may be enjoined.” In the footnotes of the volume of Texas Jurisprudence from which we have quoted there appears this further observation: “While this rule seems to be fully established, there are a number of decisions in which the appellate court, when passing on litigation arising from attempted takings of land for county road purposes under the general condemnation statutes, appear to have ignored it.” The cases of Central Power & Light Co. v. Willacy County (Tex.Civ.App.) 33 S.W.(2d) 476; Coleman v. Archer County (Tex.Civ.App.) 16 S.W.(2d) 942; Hackett v. Willacy County (Tex.Civ.App.) 16 S.W.(2d) 297, arc cited in support of the last quoted proposition. We have examined the opinions referred to and find that in most instances the question of taking lands for purposes other than for public roads was under consideration, while at least one of the-cases cited involved taking lands for widening public roads, but the question of the validity of the condemnation proceedings because of a failure to follow the procedure laid down in title 116, chapter 2, was not raised, nor was that phase of it discussed by the court. Even though the parties’ rights were adjusted by the court upon the basis of a performance of the requirements of the act under consideration, and all other provisions ignored, we do not construe the holding as being in conflict with cases in which the issue is clearly made, and upon that issue the court decides one or the other is correct.
Much of what we have said with reference to the above cited cases, more es-specially the case of Coleman v. Archer County, supra, is likewise applicable to the case of Cook v. Ochiltree County (Tex.Civ.App.) 64 S.W.(2d) 1018, cited by ap-pellees in support of their contention. In the last mentioned case the Commissioners’ Court sought to condemn additional right of way for a then existing public-road. It appears this was to meet the conditions of the State Highway Department. While not definitely stated in the opinion, but we gather from what is said, the procedure of title 52, R.S., was followed. The Court of Civil Appeals proceeded upon the theory that the authority for such condemnation was founded on article 6674n, Rev.Statutes (Acts 1933, c. 207), which is a provision for acquisition *970of building materials and widening of right of ways necessary to meet the requirements of the Highway Commission, and provides for procedure as under articles 6894, 6895 of 1911 R.S., now article 6711, subd. 3, and from the opinion of the court the question of whether or not the proceedings should be instituted by the Attorney General was involved. It was held the proceedings were properly instituted by the Commissioners’ Court of Och-iltree County and were sufficient to give the county court of that county jurisdiction. It is not clear from the opinion upon what grounds it was contended by appellants the District Court had jurisdiction. Whether it was because the condemnation proceedings were void because they had followed title 52, R.S., or because there was an abuse of discretion by the Commissioners’ Court, does not appear. Again, as in other cases referred to by us, the question now before this court was not raised and was not discussed by that court.
We are inclined to the opinion, and so hold, that correct conclusions were reached by the courts in the cases of O’Keefe v. Hudspeth County and Tod v. Massey, supra. We further hold that in all proceedings for the condemnation of lands for the construction of public roads, the provisions of title 116, chapter 2, of the Revised Statutes (article 6702 et seq.), alone are applicable; that title 52, R.S. (article 3264 et seq.), and the proceedings prescribed thereunder for condemnation apply only to the taking of lands for the purposes therein mentioned, and we further hold the provisions of title 52, while mentioning “right of way,” apply only as stated in the act to where “said land, right of way or easement is necessary in the construction of jails, * * * or for other public purposes.” We also hold that the expression “or other public purposes” does not refer to public roads for the reasons: First, because that subject is fully covered by title 116, chapter 2, R. S., and second, because the Legislature subsequent to the enactment of article 3264, under title 52, evidently desiring to make it more definite as to what was meant by the expression “other public purposes,” at the Second Called Session of the 43d Legislature, p. 89, c. 37, § 1, in 1934 (Vernon’s Ann.Civ.St. art. 3264), amended article 3264 so as to extend the right of eminent domain to irrigation, water improvement and water power control districts. A large number of the cases cited by appellees for our consideration are cases involving the right of such political bodies and subdivisions to exercise the right of eminent domain provided by title 52, R.S., and we believe they were properly disposed of under the provisions of that title.
This brings us to a discussion of the Acts of the 44th Legislature, 1935, Regular Session, c. 16, p. 41 (Vernon’s Ann.Civ.St. art. 6716 note). This act is very broad in its scope and covers many phases of the duties of the Commissioners’ Court in counties to which it applies. Tarrant County falls within its provisions and limitations. Among the duties of the Commissioners’ Court in such counties is that of providing and maintaining a suitable 'and adequate public road system; it is unnecessary for us to pass upon or to discuss any of its other provisions, and we have not attempted to do so. A portion of section -12 of the act (Vernon’s Ann. Civ.St. art. 6716 note) reads: “ * * * That nothing contained in this section shall be held to repeal the provisions of the General Law now in force or that may hereafter be passed relating to the opening or construction of public roads by a jury of view, but this section shall be held to be cumulative thereof, and the Commissioners’ Court of said county may, at the option of said Court, in such cases proceed under the provisions of such General Law or under the provisions of this Act according as same may be best adapted, in the judgment of said Commissioners’ Court, to expedite the relief sought to be obtained.”
No contention is made by appellees that an attempt was made to condemn appellants’ property under the General Laws relating to opening public roads by the jury of view system, and it must follow that the jurisdiction of the County Court at Law No. 1, Tarrant County, to hear the appeal from the award of the special commissioners, depends upon whether or not the provisions of the legislative act, relied upon, had been complied with.
As we construe the act, it is optional with the Commissioners’ Court whether it relies upon the provisions of the act or upon the General Laws for condemnation of lands for public road purposes, and if the Commissioners’ Court chooses to follow the former, it must be shown the con*971ditions precedent to such right or option have been met. There are many commendable provisions in the act necessary to be complied with before appellees could bring themselves under it.
In the first section of the act (Vernon’s Ann.Civ.St. art. 6716, note) it is provided:
“The Commissioners Court of such counties shall have full power and authority, and it shall be its duty to adopt, at a meeting of said Court of which the County Judge and at least three of the County Commissioners of said counties shall be present and cause to be recorded in the minutes of said Court, and put into effect such rules, regulations, plans and system for the maintenance, laying out, opening, widening, draining, grading, constructing, building and repairing of the public roads of said counties, other than the State Highways located therein, as the available funds of the counties will permit so as to facilitate travel between the communities thereof, subject to and in harmony with the provisions relating to the County Engineer as herein specified.”
Section 2 (Vernon’s Ann.Civ.St. art. 6716 note) provides among other things for the appointment of a county engineer, for his qualifications, duties and for a good and sufficient bond; and by section 3 (Vernon’s Ann.Civ.St. art. 6716 note) such engineer shall, under the direction of the Commissioners’ Court, classify all public roads in the county, which classification, when approved, shall be compiled in book form and become a part of the county’s records; that the county road system shall be laid out and mapped, designating there’on the classes of roads in the county; this shall be properly indexed for public inspection. By section 7 (Vernon’s Ann.Civ.St. art. 6716 note) it is provided that when funds are available and he is authorized by the Commissioners’ Court to do so, the county engineer shall make a thorough survey of all roads then open, with a view to determining new roads necessary to be opened in the future, and that when the survey is completed by him and adopted by the Commissioners’ Court, the system shall be known as the “Master Plan”; and that when the road system is thus planned, all new construction shall be done in accordance with such Master Plan with a view to ultimately completing the same, both as to location and character of construction, these plans shall be taken into consideration by the Commissioners’ Court in their subsequent deliberations as to the necessity and convenience of the public, and shall give priority to those roads that will result in the greatest service to the greatest number of the citizenship of the county. Section 8 (Vernon’s Ann.Civ.St. art. 6716 note) provides, among other things, that when the “Master Plan” is submitted to the Commissioners’ Court, that court shall set a date for a legal meeting of the court and give public notice, inviting the citizenship to be present at its consideration and to enter protests, if any, of such Master Plan, and to make such suggestions as they deem pertinent in connection with same. By section 11 (Vernon’s Ann.Civ.St. art. 6716 note), it is provided that before any construction shall have begun on any road or highway to be improved, the county engineer shall have made accurate surveys of the roads and highways to be improved and shall file with the records of the court plans and specifications and estimates as to the costs thereof.
Haverbekken v. Hale et al., 109 Tex. 106, 204 S.W. 1162, 1163, was a case in which an attempt had been made to condemn lands for public road purposes under General Laws by a jury of view, requiring notice of filing petition and of the date of the cotirt’s intention to act thereon. There was a contention that sufficient notice of these matters was not given, and it was claimed upon the other hand the Commissioners’ Court had the right to open the new road upon its own motion, thus eliminating the necessity of a compliance with the statutory requirements of notice when the road was to be laid out under the jury of view system. Chief Justice Phillips, speaking for the court, said: “But it was clearly not intended that in all cases it should so act. [Lay out roads of its own motion.] To ascribe such an intention to the Legislature is to impute to it no purpose whatever in its enactment of Articles 6875 and 6876. It renders them vain and meaningless. * * * They furthermore make it plain that when the Court’s jurisdiction is thus invoked, it is without the power to act except upon a substantial compliance with their requirements.” Further discussing the provisions of the statute and the necessity for their observation, the court said: “There is no difficulty in observing these requirements. If they were not intended *972to be observed, there was no need for their enactment. Their purpose was to provide for the exercise of the sovereign right to appropriate private property for a public purpose in promotion of the general welfare. They were intended to insure a just exercise of this high power and to prevent its abuse.” Following the holdings of the Supreme Court in the case quoted from, we hold it was jurisdictional to the County Court at Law No. 1, Tarrant County, that the laws under which appellees sought to take appellants’ lands had been substantially complied with.
It was held in Williams v. Henderson County Levee Imp. District (Tex.Com.App.) 59 S.W.(2d) 93, 96: “Furthermore, the decisions hold that no rule is better established in this state than condemnation proceedings are purely statutory and must be strictly complied with. * * * The burden was upon the district [appellees in this case] to show that it had complied with the law. This was not done. Under the state of this record, the district was a naked trespasser.”
In Clower v. Fannin, etc., Levy District (Tex.Com.App.) 39 S.W.(2d) 831, 833, it was said: “Proceedings to condemn property for public use are special in character, and their validity must depend upon a strict compliance by the condemning authority.”
 There was no effort made on the part of appellees to either allege or prove that they had complied with the requisite provisions of the act hereinbefore enumerated, which we consider essential to the validity of their effort to take the property of appellants for road purposes thereunder. It does not appear that any such “Master Plan” of a road system was ever made in Tarrant County, nor that the road proposed to be constructed was a part of or incident to such “Master Plan.” The Legislature wisely provided that counties desiring to take advantage of the provisions of the act should go about its public road construction program systematically to effectively carry out the previously prepared and accepted “Master Plan,” one in which the public had been invited to, and, if it so desired, had participated in its adoption. The pleadings and the transcript of evidence offered are void of anything to indicate these conditions were met. We therefore hold appellees could npt maintain its action under the provisions of the 44th Legislature’s General Act, c. 16, p. 41 (Vernon’s Ann.Civ.St. art. 6716 note).
Based upon the reasons assigned, we hold the acts of the Commissioners’ Court in attempting to condemn the property of appellants for public road purposes were void and the County Court at Law No. 1, Tarrant County, Texas, acquired no jurisdiction on the appeal from the award of the special commissioners; that under article 5, § 8, of the Constitution of this State, and article 1908, Rev. Civ. Statutes 1925, the District Court has general supervisory control over the acts of the Commissioners’ Court and may, by the exercise of its equitable powers, enjoin the wrongful acts of the Commissioners’ Court in an effort to exercise the right of eminent domain conferred upon Tarrant County; and that the 96th District Court of Tarrant County had jurisdiction to hear and determine the matters and things presented by appellants in their petition for injunctive relief. Lone Star Gas Co. v. Birdwell (Tex.Civ.App.) 74 S.W.(2d) 294; Benat v. Dallas County (Tex.Civ.App.) 266 S.W. 539 (writ refused); Gulf Coast Irrigation Co. v. Gary, 118 Tex. 469, 14 S.W.(2d) 266, 17 S.W.(2d) 774.
As above stated, by agreement of all parties, the entire .record of the proceedings had in the 96th District Court of Tarrant County is before us for consideration along with appellees’ motion to dissolve the restraining order heretofore issued by this court; we find and so hold that the acts of the Commissioners’ Court of Tarrant County in its attempt tip condemn appellants’ land for public road purposes were not authorized by the provisions of the Revised Civil Statutes under title 52, and that the record before us does not show the Commissioners’ Court of Tarrant County has complied with the provisions of Acts of 44th Legislature, 1935, ch. 16, p. 41, a-t its Regular Session (Vernon’s Ann.Civ.St. art. 6716 note), so as to authorize it to condemn appellants’ property for public road purposes; and that the County Court at Law No. 1 of Tarrant County, Texas, acquired no jurisdiction of the appeal from the purported award by the special commissioners, and that all said proceedings were void; that the 96th District Court of Tarrant County had jurisdiction to hear appellants’ petition for injunctive relief and should have made its previous restraining order permanent. *973The judgment of the 96th District Court holding it was without jurisdiction is therefore reversed and judgment here rendered that the injunction prayed for by appellants is made permanent and this order shall be certified to the trial court with instructions to enter its judgment, order and decree in conformity herewith.